                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:20-CV-474-D



COLORADO BANKERS LIFE                          )
INSURANCE COMPANY, et al.,                     )
                                               )
                                 Plaintiffs,   )
                                               )
                    v.                         )               ORDER
                                               )
ACADEMY FINANCIAL ASSETS, LLC,                 )
                                               )
                                 Defendant.    )


       The court has reviewed the record and the governing law. After considering plaintiffs'
motion to consolidate [D.E. 19], and plaintiffs/counter-defendants' motion to dismiss the

counterclaim [D.E. 17], the motions are DENIED as meritless. Whether the counterclaim will

survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This 1.0 day of July 2021.




                                                      Jrfrrn-D.evu
                                                           SC.DEVERID
                                                      United States District Judge




          Case 5:20-cv-00474-D Document 26 Filed 07/20/21 Page 1 of 1
